PER CURIAM.
The defendant’s eviction from the premises as undertenant of the plaintiff, the dispossessed tenant, was an availing defense to the latter’s action for rent accruing after the date of the eviction. Ash v. Purnell (Com. Pl. N. Y.) 11 N. Y. Supp. 54. That the ground stated for the objection to the admission in evidence of the record in the dispossess proceeding of Wyckoff v. Frommer was not well founded appears from the opinion handed down herewith in affirmance of the final order therein (33 N. Y. Supp. 11), but, apart from this, the record, even if apparently irregular, was admissible to prove the fact of the eviction; and so also of the warrant for dispossession. The evidence of defendant’s witness Duval as to the testimony given by plaintiff upon a former trial that the latter’s agreement with the landlords of the premises called for the payment of rent for a stated term at the rate of $125 a month was properly received as proof of admissions against interest (see Wyckoff v. Frommer), and had direct relevancy to the issues raised by defendant’s counterclaim upon the landlords’ demand for this rent theretofore assigned to the defendant. The judgment is found to be in accord with the justice of the case, and, as above shown, the points raised by the appellant present no ground for its reversal. Judgment affirmed, with costs.